PD-0143-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
October 16, 2015                                            Transmitted 10/16/2015 2:28:54 PM
                                                              Accepted 10/16/2015 2:59:31 PM
                                                                               ABEL ACOSTA
                                PD-0143-15                                             CLERK

                   IN THE COURT OF CRIMINAL APPEALS

                        OF THE STATE OF TEXAS


                      THE STATE OF TEXAS, Appellant

                                      v.

                       CYNTHIA AMBROSE, Appellee


                         Appeal from Bexar County


                                * * * * *

                     MOTION FOR LEAVE TO FILE
                   STATE PROSECUTING ATTORNEY’S
                       POST-SUBMISSION BRIEF
                          AS AMICUS CURIAE

                                * * * * *

                             LISA C. McMINN
                         State Prosecuting Attorney
                           Bar I.D. No.13803300

                           JOHN R. MESSINGER
                     Assistant State Prosecuting Attorney
                            Bar I.D. No. 24053705

                               P.O. Box 13046
                            Austin, Texas 78711
                         information@spa.texas.gov
                         512/463-1660 (Telephone)
                             512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The State Prosecuting Attorney respectfully presents her motion for leave to

file a Post-Submission Brief as Amicus Curiae under Texas Rule of Appellate

Procedure 71.4. The State believes that re-examination of this Court’s cases on the

standard for review of unpreserved charge error will assist the Court in resolving

Appellee’s issues presented.

                               PRAYER FOR RELIEF

      WHEREFORE, the State of Texas prays that the Court of Criminal Appeals

grant it leave to file its Post-Submission Brief as Amicus Curiae.

                                       Respectfully submitted,



                                         /s/ John R. Messinger
                                       JOHN R. MESSINGER
                                       Assistant State Prosecuting Attorney
                                       Bar I.D. No. 24053705

                                       P.O. Box 13046
                                       Austin, Texas 78711
                                       information@spa.texas.gov
                                       512/463-1660 (Telephone)
                                       512/463-5724 (Fax)




                                         1
                        CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on this 16th day of October, 2015, a

true and correct copy of the State’s Motion for Leave to File a Post-Submission

Brief as Amicus Curiae has been eFiled or e-mailed to the following:

Dayna L. Jones
1800 McCullough Avenue
San Antonio, Texas 78212
daynaj33@gmail.com

S. Patrick Ballantyne
Assistant Criminal District Attorney
101 W. Nueva St., 7th floor
San Antonio, Texas 78205
sballantyne@bexar.org

                                              /s/ John R. Messinger
                                            John R. Messinger
                                            Assistant State Prosecuting Attorney




                                        2